JELKE, J.
I- concur in the conclusion reached by Giffen, J., for the following reasons: I am of opinion that every doubt should be resolved in favor *49of drawing juries from the wheel, and every statute on the subject should if possible he interpreted in favor of that course.
The case of Passenger Ry. v. Young, 21 Ohio St. 518 [8 Am. Rep. 78], was decided in 1871 and the legislation which has culminated in the present statute law on the subject of drawing juries was not begun until 1873 (70 O. L. 167).
The case at bar does not present to my mind a true converse of Passenger Ry. v. Young, supra. The proposition there decided is that jurors summoned by the sheriff are not talesmen of a venire issued by the court under the act of March 22, 1849 (S. & C. 757).
The question here is: Are jurors drawn from the wheel “tales-men” within Lan. R. L. 10002 (R. S. 6425) ? That talesmen are not bystanders in contemplation of the law of Ohio is shown by Lan. R. L. 8688 (R. S. 5173), which provides:
“When it is necessary to summon talesmen, the court, on motion of either party, shall select them, and cause to be issued immediately a venire for as many persons having the qualifications of a juror as, in the opinion of the court, may be necessary, which jurors shall be required to appear forthwith, or at such time as may be fixed by the court; but no person known to be in or about the courthouse shall be selected without the consent of both parties.”
Why, then, are not jurors drawn from the wheel talesmen in a sense to satisfy every requirement of the law? Why should the judge in making his selection not have recourse to the wheel as well as to the city directory or his own recollection.
The word “tales” from the Latin “tails” means such, like; in this connection signifies such men or men of like qualifications with those of the original panel, and there is no suggestion that the men here used were not such.
If it is urged that the selection of talesmen requires an exercise of judgment or discretion on the part of the trial judge, non constant, but that it was the exercise of such discretion and the deliberate judgment of the judge that he would select the names in this manner. The wheel is brought in by the sheriff and the clerk and in the presence of the judge the names are drawn, the judge thereby makes it his act, and it seems to me that the rights of the parties are in the highest sense safeguarded.